Citation Nr: 0721690	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-01 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right hip degenerative changes.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left hip degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left shoulder bursitis.

4.  Entitlement to an initial compensable evaluation for 
service-connected bilateral heel subdermal cysts.

5.  Entitlement to an initial evaluation in excess of 10 
percent effective January 1, 2004 and in excess of 20 percent 
disabling effective February 23, 2005 for service-connected 
degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for a bilateral knee 
condition .

8.  Entitlement to service connection for a right ankle 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the RO.  Regarding the 
low back issue, during the course of this appeal, the 
veteran's rating pertinent to that disability was increased 
from 10 to 20 percent.  Although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit, does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in August 2006.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issue of entitlement to service connection for a right 
shoulder condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected right hip disability is 
manifested by no more than mild arthritis shown on X-ray 
study, mild limitation of motion, with flexion to 80 degrees, 
extension to 20 degrees, and abduction to 40 degrees, and 
complaints of stiffness and pain.

2.  The veteran's service-connected left hip disability is 
manifested by no more than mild arthritis shown on X-ray 
study, mild limitation of motion, with flexion to 80 degrees, 
extension to 20 degrees, and abduction to 40 degrees, and 
complaints of pain and stiffness.  

3.  The veteran's service-connected left shoulder disability 
is manifested by no more than bursitis with some limitation 
of motion that is to greater than to shoulder level.

4.  The veteran's service-connected bilateral heel subdermal 
cysts are manifested by very mild pain and discomfort.

5.  The veteran's service-connected low back disability is 
manifested by no more than mild symptomatology and only 
somewhat limited range of motion, with forward flexion to 80 
degrees and combined range of motion of 245 degrees, before 
February 23, 2005 and by no more than some additional 
limitation of motion, with forward flexion to 60 degrees, and 
discomfort after that time with no neurological deficit 
shown.

6.  The veteran is not shown to be suffering from a bilateral 
knee disability.

7.  The veteran is not shown to be suffering from a right 
ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
right hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4,71a, Diagnostic 
Code 5003 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left hip disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4,71a, Diagnostic 
Code 5003 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5020 (2006).

4.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
bilateral heel subdermal cysts have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7819 (2006).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent before February 23, 2005 and in 
excess of 20 percent effective February 23, 2005 for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, 
Diagnostic Code 5243-5242 (2006). 

6.  The veteran's claimed bilateral knee disability is not 
due to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).

7.  The veteran's claimed right ankle disability is not due 
to disease or injury that was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2003 and March 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claim 
and to submit any relevant information in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Finally, via the March 2006 letter, he was advised 
of disability ratings and effective dates as applicable and 
as mandated by the Court in Dingess/Hartman.

In summary, the evidence does not show that any notification 
deficiencies have resulted in prejudice.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private medical records.  The veteran has 
pointed to no other evidence that has not been associated 
with the claims file, and the Board finds no reference to 
missing records in the claims file.  The record also contains 
copies of VA medical examination reports completed in 
furtherance of the veteran's claims, as required in certain 
circumstances under VCAA.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Right hip

The veteran's service-connected right hip disability has been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved. In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis with X-ray evidence of involvement 
of a major joint.  For the purpose of rating disabilities due 
to arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45 (2006).  The hip is considered to be a major 
joint.  Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at Diagnostic Codes 5251, 5252, and 
5253.

Limitation of extension of the thigh to 5 degrees warrants a 
maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Limitation of flexion of the thigh to 30 degrees 
warrants a 20 percent rating.  When flexion is limited to 20 
degrees, then a 30 percent rating is assigned.  When flexion 
is limited to 10 degrees, then a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Where there is limitation of abduction of the thigh, with 
motion lost beyond 10 degrees, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

On September 2003 fee-basis medical examination, the veteran 
reported that he had a metal fragment at right upper thigh.  
This occurred in 1993 during an exercise.  He denied pain but 
noted a well-healed scar from entry.  The veteran denied any 
loss of strength of the muscles of the right upper leg 
secondary to the presence of the metal fragment.  The 
examiner noted that the veteran's gait was normal and that 
there were mild degenerative changes of the right hip with no 
acute bony abnormality.  Right hip range of motion was as 
follows: flexion was to 125 degrees, extension was to 30 
degrees, adduction was to 25 degrees, abduction was to 45 
degrees, external rotation was to 60 degrees, and internal 
rotation was to 40 degrees.  Right hip range of motion was 
not affected by pain, weakness, instability, fatigue, lack of 
endurance, or incoordination.  There was no weakness of right 
lower extremity musculature.  

On February 2005 VA medical examination, the veteran reported 
hip stiffness but denied swelling, heat, redness, and 
instability.  Walking caused fatigue and soreness, according 
to the veteran.  Right hip pain was a two or three on a scale 
of one to ten.  His pain was influenced by changes in the 
weather.  The veteran did not use a cane, crutches, or any 
assistive devices.  He has never sought any treatment for the 
right hip.  There was a bone graft from the right hip in 
1999.  The veteran denied subluxation and dislocation of the 
right hip.  The veteran asserted that the hip condition 
slowed his activity secondary to pain.  Objective examination 
revealed no hip instability.  There was slightly decreased 
hip range of motion with flexion to 80 degrees with pain, 
extension to 20 degrees, abduction to 40 degrees, adduction 
to 20 degrees, internal rotation to 30 degrees with pain, and 
external rotation to 50 degrees.  The examiner diagnosed 
minimal right hip degenerative joint disease and hip sprain 
with X-ray study.

Throughout the course of this appeal, the veteran's right hip 
range of motion, although somewhat limited at times, has not 
reached the level of severity to warrant a compensable 
evaluation under Diagnostic Codes 5251, 5252, and 5253.  He 
has, however, arthritis as confirmed by X-ray study.  Thus, 
as determined by the RO, no more than a 10 percent evaluation 
is warranted under Diagnostic Code 5003.  This is true 
throughout the course of this appeal.  See Fenderson, supra.  
The Board acknowledges that the veteran's right hip condition 
appears to have worsened slightly during the appellate period 
due to such symptoms as stiffness and some pain.  
Nonetheless, these manifestations are insufficient to warrant 
an evaluation in excess of 10 percent under Diagnostic Code 
5003.  The Board emphasizes that the veteran's gait is normal 
and that he has never found the need to seek medical 
treatment for his right hip.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2006) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.  
Functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements has not been shown.  Weakened movement, excess 
fatigability, and incoordination, to the extent they are 
present, have been considered above.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected right hip disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Left hip

The veteran's service-connected left hip disability has been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved. In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis with X-ray evidence of involvement 
of a major joint.  For the purpose of rating disabilities due 
to arthritis, the knee is considered a major joint.  38 
C.F.R. § 4.45.  The hip is considered to be a major joint.  
Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at Diagnostic Codes 5251, 5252, and 
5253.

Limitation of extension of the thigh to 5 degrees warrants a 
maximum 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Limitation of flexion of the thigh to 30 degrees 
warrants a 20 percent rating.  When flexion is limited to 20 
degrees, then a 30 percent rating is assigned.  When flexion 
is limited to 10 degrees, then a 40 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Where there is limitation of abduction of the thigh, with 
motion lost beyond 10 degrees, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Normal range of hip flexion is from 0 to 125 degrees; normal 
range of hip abduction is from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II.

On September 2003 fee-basis medical examination, the examiner 
noted that the veteran's gait was normal and that there were 
mild degenerative changes, as shown by X-ray study, of the 
left hip with no acute bony abnormality.  Left hip range of 
motion was normal.  

On February 2005 VA medical examination, the veteran reported 
left hip stiffness but denied swelling, heat, redness, and 
instability.  Walking caused fatigue and soreness, according 
to the veteran.  Left hip pain was a two or three on a scale 
of one to ten.  His pain was influenced by changes in the 
weather.  The veteran did not use a cane, crutches, or any 
assistive devices.  He has never sought any treatment for the 
left hip.  The veteran denied subluxation and dislocation of 
the left hip.  The veteran asserted that hip condition slowed 
his activity secondary to pain.  Objective examination 
revealed no hip instability.  There was slightly decreased 
left hip range of motion with flexion to 80 degrees with 
pain, extension to 20 degrees, abduction to 40 degrees, 
adduction to 20 degrees, internal rotation to 30 degrees with 
pain, and external rotation to 50 degrees.  The examiner 
diagnosed hip sprain with X-ray study.

Throughout the course of this appeal, the veteran's left hip 
range of motion worsened slightly.  It was normal in 2003 and 
slightly impaired in 2005.  At no time has it reached the 
level of severity to warrant a compensable evaluation under 
Diagnostic Codes 5251, 5252, and 5253.  He has minimal 
arthritis as confirmed by X-ray study.  Thus, no more than a 
10 percent evaluation is warranted under Diagnostic Code 
5003.  This is true throughout the course of the appeal.  See 
Fenderson, supra.  The Board acknowledges that the veteran's 
left hip condition appears to have worsened slightly during 
the appellate period due to such symptoms as stiffness and 
some pain and demonstrable limitation of motion.  
Nonetheless, these manifestations are insufficient to warrant 
an evaluation in excess of 10 percent under Diagnostic Code 
5003.  The Board emphasizes that the veteran's gait is normal 
and that he has not ever found the need to seek medical 
treatment for his left hip.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  Functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown.  Weakened 
movement, excess fatigability, and incoordination, to the 
extent they are present, have been considered above.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left hip disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Left shoulder 

The veteran's service-connected left (minor) shoulder 
disability has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 5020.  38 C.F.R. 
§ 4.71a.  

Pursuant to Diagnostic Code 5020 for synovitis, the 
disability will be rated on limitation of motion of affected 
parts, as degenerative arthritis.

Under Diagnostic Code 5201, a 20 percent disability rating is 
warranted when the range of motion of the major or minor arm 
is limited to shoulder level.  A 30 percent disability rating 
(major) and a 20 percent disability rating (minor) is 
assigned for arm motion midway between the side and shoulder 
level.  A 40 percent rating (major) and 30 percent (minor) 
evaluation is assigned when the range of motion of the arm is 
restricted to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Normal range of motion for the shoulder is defined as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

On September 2003 fee-basis medical examination, the veteran 
complained of daily left shoulder pain and that the condition 
limited his ability to perform activity.  The examiner 
observed no disability of the left shoulder.  The shoulder 
joints were normal in appearance with no heat, redness, 
swelling, effusion, or drainage.  There was tenderness to 
palpation of the left shoulder.  There was no laxity of the 
left shoulder joint.  There was reduced left shoulder range 
of motion accompanied by pain.  Left shoulder range of motion 
was from zero to 160 degrees of flexion with pain, zero to 
140 degrees of abduction with pain, zero to 70 degrees of 
external rotation with pain, and zero to 90 degrees of 
internal rotation.  The left shoulder was affected by pain, 
fatigue, and lack of endurance.  The examiner diagnosed left 
shoulder bursitis.  

On February 2005 VA examination, the veteran complained of a 
left shoulder ache along with swelling, stiffness, and 
weakness.  Left shoulder pain was a five or six on a scale of 
one to ten.  The veteran was receiving no treatment for the 
left shoulder.  Flare-ups, according to him, occurred with 
repetitive use and lifting.  He denied dislocation or 
recurrent subluxation of the left shoulder.  The veteran had 
no left shoulder surgery and he used no assistive devices.  
He indicated, however, that he had to decrease his activity 
due to left shoulder pain.  Objectively, the left shoulder 
revealed some tenderness to palpation.  Left shoulder range 
of motion was from zero to 150 degrees of flexion with pain, 
from zero to 40 degrees of extension with pain, zero to 150 
degrees of abduction with pain, from zero to 30 degrees of 
adduction, internal and external rotation was from was from 
zero to 60 degrees with pain.  His left upper extremity 
strength was 5/5.  The examiner diagnosed a history of left 
shoulder bursitis without left shoulder degenerative joint 
disease, as became apparent from X-ray study.

The veteran's left shoulder range of motion is clearly 
limited.  See 38 C.F.R. § 4.71, Plate I.  However, it does 
not meet the criteria for a compensable evaluation under 
Diagnostic Codes 5201 and 5202.  

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  For the 
purpose of rating disabilities due to arthritis, the shoulder 
is considered a major joint.  38 C.F.R. § 4.45.  The veteran 
has bursitis.  He is already in receipt of the maximum rating 
available to him under Diagnostic Code 5020 and Diagnostic 
Code 5003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  The veteran does suffer from pain of the 
left shoulder, but it is not clear that pain and weakness 
cause additional disability beyond that reflected on maximum 
range of motion measurements.  Weakened movement, excess 
fatigability, and incoordination have not been shown.  

The Board observes that the veteran's left shoulder 
symptomatology appears to have worsened slightly during the 
course of the appellate period but not to an extent 
sufficient to award an evaluation in excess of 10 percent at 
any time during this period.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected left shoulder disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Bilateral heel subdermal cysts

The veteran's service-connected bilateral heel subdermal 
cysts have been rated zero percent disabling by the RO under 
the provisions of Diagnostic Code 7819.  

Under Diagnostic Code 7819, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801-7805), or impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819.

On September 2003 fee-basis examination, the veteran 
indicated that he had developed bumps at the medial aspect of 
each foot in January 2001.  He indicated that the lesions 
were not painful and that despite seeking, treatment, he had 
not been given a diagnosis.  The lesions were not 
erythematous or itchy and were not crusting.  Objectively, 
the examiner noted three subdermal cysts at the medial aspect 
of the right foot and five subdermal cysts at the medial 
aspect of the left foot.  Each cyst was mobile, soft, and 
nontender to palpation and each measured 0.3 of a centimeter 
in diameter.  Both feet were normal in outline and were 
symmetric in form and function.  There was no heat, redness, 
tenderness, lack of stability, or lack of endurance.  There 
were mild calluses to indicate unusual pressure points.  
Movement was not compromised, and the veteran was able to 
walk on his heels and toes.  The arches were preserved, and 
there was good weight bearing alignment.  There was no 
sensory or vascular disturbance of either foot.  The 
diagnosis was of subdermal cysts.  

On February 2005 VA medical examination, the veteran reported 
minimal pain that was a one on a scale of one to ten.  He 
denied weakness or stiffness of the feet, but he reported 
redness and swelling of the feet.  The veteran used no 
orthopedic devices for the feet.  There was minor discomfort 
with walking.  Objectively, there was mild tenderness to 
palpation of the heels as well as some mild edema.  There 
were no palpable subdermal cysts.  The skin of the feet was 
warm, dry, and intact.  He had adequate dorsalis pedis and 
posterior tibialis pulses.

The Board need not consider Diagnostic Code 7800 because the 
head, face, and neck are not implicated.  Diagnostic Code 
7801 entails scars other than those of the head, face , or 
neck that cause limitation of motion.  Limitation of motion 
has not been shown, and this provision need not be 
considered.  Diagnostic Code 7802 entails scars other than 
those of the head, face, or neck that cover an area of 144 
square inches or greater.  The veteran's few 0.3 millimeter 
cysts, to the extent that they still exist, do not amount to 
144 square inches.  Diagnostic Code 7803 entails superficial 
and unstable scars.  The veteran's bilateral foot condition 
is not unstable, and Diagnostic Code 7803 need not be 
considered.  Diagnostic Code 7804 entails superficial scars 
that are painful on examination.  The veteran has no scars of 
the feet, the cysts, indeed, might have disappeared and, in 
any event, were not painful on examination.  Thus, an 
evaluation under Diagnostic Code 7804 is not warranted.  

Diagnostic Code 7805 instructs that other scars are to be 
rated on limitation of function of the affected part.  

The Board will assess whether any provision related to the 
feet is applicable.  Diagnostic Code 5276 (acquired 
flatfoot), Diagnostic Code 5277 (bilateral weak foot), 
Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 
5279 (Morton's disease), Diagnostic Code 5280 (hallux 
valgus), Diagnostic Code 5281 (hallux rigidus), Diagnostic 
Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or non 
union of the metatarsal or tarsal bones) are inapplicable 
because the veteran's feet do not exhibit the symptomatology 
entailed in these provisions.  38 C.F.R. § 4.71a.  Diagnostic 
Code 5284, other foot injuries, provides for a 30 percent 
evaluation for severe disability, a 20 percent evaluation for 
moderately severe disability, and a 10 percent evaluation for 
moderate disability.  Id.  A note appended to this provisions 
states that a 40 percent evaluation is warranted for actual 
loss of use of the foot.  Id.

The Board notes that words such as "moderate" "moderately 
severe" and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  Although the word "moderate" is not defined in 
VA regulations, "moderate" is generally defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988), 
871.

The veteran's bilateral subdermal cysts, to the extent they 
are still present, reflect a mild disability picture.  The 
veteran's bilateral foot pain is a one on a scale of one to 
ten.  He can walk normally without any assistive devices.  
The disability has no impact on his daily activity.  Thus, 
his disability does not rise to the level of "moderate," 
and a 10 percent evaluation cannot be assigned under 
Diagnostic Code 5284.

It is apparent from the exhaustive discussion above that an 
evaluation in excess of zero percent cannot be granted under 
Diagnostic Code 7819 and associated provisions at any time 
during the appellate period.  Fenderson, supra; see also 38 
C.F.R. § 4.31 (2006) (indicating that in every instance where 
the minimum schedular evaluation requires residuals and the 
schedule does not provide for a zero percent evaluation, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected bilateral subdermal heel cysts have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwel, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Low back 

The veteran's service-connected low back disability has been 
rated 10 and 20 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5295 
(effective before September 26, 2003).  See also 38 C.F.R. 
§§ 4.20, 4.27.  Effective February 23, 2005, the RO increased 
the veteran's evaluation to 20 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243-5242 (2006).  See Id.

The applicable rating criteria for the spine, found at 38 
C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The Board 
notes that intervertebral disc syndrome is now rated under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a (2006).  

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Codes 5236 (sacroiliac injury and 
weakness) and 5242 (degenerative arthritis of the spine).

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71, Plate V (2006).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

On September 2003 fee-basis examination, the veteran 
complained of low back pain with activity.  He denied 
radiating pain as well as numbness and tingling.  He 
complained of limitation of lumbar spine motion and 
difficulty tying his shoes.  The veteran observed minor 
lumbar spine degenerative changes with no acute bony 
abnormality.  As well, the examiner indicated that curvature 
of the lumbosacral spine was well maintained.  There was 
tenderness to palpation of the paraspinal muscles and of the 
lumbar vertebrae.  There was no muscle atrophy.  There was 
pain on lumbar range of motion.  Lumbar flexion was from zero 
to 80 degrees, extension was from zero to 35 degrees, lateral 
flexion was from zero to 30 degrees bilaterally, rotation was 
from zero to 35 degrees bilaterally.  All of the foregoing 
ranges of motion were without pain.  Further range of motion 
was possible with flexion and lateral extension, but this 
entailed pain.  Lumbar spine range of motion was not affected 
by pain, weakness, lack of endurance, or incoordination.  A 
lumbar spine X-ray study revealed spurring and some disc 
narrowing.  The examiner diagnosed degenerative disc disease.

On February 2005 VA medical examination, the veteran 
complained of low back pain that was between three and five 
on a scale of one to ten.  The veteran was able to walk 
unaided and used no cane or other assistive devices.  The 
veteran complained of aggravation and unsteadiness when 
standing 30 minutes or sitting more than 30 minutes.  There 
were no recurrent incapacitating episodes requiring bed rest 
or hospitalization.  The examiner observed a slow stiff gait.  
There was normal curvature of the spine.  There was pain on 
palpation of the lumbar region.  There was slightly decreased 
range of motion.  Flexion was to 60 degrees, with pain and 
palpable spasm, extension was to 15 degrees, lateral flexion 
was to 20 degrees bilaterally, and lateral rotation was to 20 
degrees bilaterally.  The examiner diagnosed minor lumbar 
spine degenerative disc disease per X-ray study.

An evaluation in excess of 10 percent is not warranted before 
February 23, 2005.  At that time, forward flexion of the 
lumbar spine was to 80 degrees and combined range of motion 
of the thoracolumbar range of motion was to at least 245 
degrees, and thus greater than 120 degrees.  Additionally, 
abnormal gait and abnormal spinal contour were not shown.  
Thus, the criteria for an evaluation in excess of 10 percent 
for the period before February 23, 2005 are not met.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006); see 
also Note (2).

After February 23, 2005, an evaluation in excess of 20 
percent is not warranted.  A 40 percent evaluation would 
require that thoracolumbar range of motion be to 30 degrees 
or less, and such a limited lumbar range has not been shown.  
Furthermore, no thoracolumbar ankylosis has been shown.  The 
criteria for an evaluation in excess of 20 percent under the 
current rating criteria are not met at any time after 
February 23, 2005.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  No further compensation is warranted under 
these provisions because the manifestations to which they 
pertain have not been shown.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected low back disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. At 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Bilateral knees 

In December 1983, early in the veteran's service, he 
complained of pain in the left knee that was not 
traumatically induced.  The veteran denied a history of knee 
problems.  The examiner observed minor swelling and pain on 
palpation.  No diagnosis was made.  A few days later, 
chondromalacia type pain was diagnosed, and the veteran was 
ordered to refrain from running and jumping for four days.  
The veteran separated in 2003, and the service medical 
records contain no further references to the knees.

On September 2003 fee-basis medical examination, the veteran 
reported bilateral knee pain since 1983 and asserted that his 
right knee often gave out.  He opined that the claimed 
bilateral knee condition was the result of running, marching, 
and other activities in service.  Objectively, the knees 
appeared normal in every respect.  Range of motion was full 
bilaterally.  The examiner indicated that there was no 
pathology at the right or left knee and that no diagnosis 
could be rendered.  

Initially, the Board observes that the veteran is not shown 
to be competent to render medical diagnoses or opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, his assertions regarding the presence and 
origin of a bilateral knee disability cannot be credited.  
The competent evidence reflects no disability of the knees.  
As such, service connection for a bilateral knee disability 
is denied.  38 C.F.R. § 3.303; Gilpin, supra; Degmetich, 
supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as the entirety of the competent 
evidence is against it.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Right ankle

The service medical records reflect that in April 1989, the 
veteran suffered a right ankle sprain.  

On September 2003 VA medical examination, the veteran 
reported right ankle pain that occurred twice a year and 
lasted for about a month.  The examiner observed that the 
right ankle joint appeared normal, and there was no evidence 
of heat, redness, swelling, or other signs of pathology.  
There was no tenderness to palpation and right ankle range of 
motion was full and without restriction or pain.  The 
examiner diagnosed status post sprain of the right ankle 
without residuals.

The veteran's apparent view that he suffers from a right 
ankle disability is not one that the Board will credit.  
Espiritu, supra.  The competent evidence reflects no present 
disability of the right ankle.  A present disability is a 
prerequisite to the granting of service connection.  
38 C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  There is 
no current right ankle disability.  As such, service 
connection for a right ankle disability is denied.  Id.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim, as the entirety of the competent 
evidence is against it.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.


ORDER

An initial evaluation in excess of 10 percent for service-
connected right hip degenerative changes is denied.  

An initial evaluation in excess of 10 percent for service-
connected left hip degenerative changes is denied.

An initial evaluation in excess of 10 percent for service-
connected left shoulder bursitis is denied.

An initial compensable evaluation for service-connected 
bilateral heel subdermal cysts is denied.

An initial evaluation in excess of 10 percent effective 
January 1, 2004 and in excess of 20 percent disabling 
effective February 23, 2005 for service-connected 
degenerative disc disease of the lumbar spine is denied.

Service connection for a bilateral knee condition is denied.

Service connection for a right ankle condition is denied.


REMAND

The veteran's claimed right shoulder disability must be 
reexamined because it is unclear whether he suffers from a 
disability thereof.  The service medical records indicate no 
complaints or findings regarding the right shoulder.

On September 2003 fee-basis medical examination, conducted 
while the veteran was still in service, the veteran 
complained of bilateral shoulder pain since 1997 as a result 
of carrying heavy loads.  At one point in the examination 
report, the examiner asserted, "negative right shoulder."  
Despite the foregoing, the examiner diagnosed bilateral 
shoulder bursitis.  It is unclear, therefore, whether the 
veteran suffers from a right shoulder disability.  As such, a 
VA orthopedic examination must be scheduled in order to 
determine whether the veteran suffers from a right shoulder 
disability that is related to service.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from any disability or abnormality of the 
right shoulder.  If so, the examiner 
should provide an opinion regarding the 
etiology and an estimate of the date of 
onset of such disability or abnormality.  
The examiner should provide a rationale 
for all conclusions reached and indicate 
in the examination report that the service 
medical records were reviewed in 
conjunction with the examination.

2.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


